1

:1 .
                    THEA~TORNEYGENERAI.
                             OF TEXAS



                                     August 13, 1974


       The Honorable .Ted Butler                    Opinion No. H-     369
       Criminal Dietrict Attorney
       Bexar County Courthouse                       Re:     Prcmsnt status of
       San Antonio. Texas 78204                              Texas lawe concerning
                                                             abortion.
       Dear Mr. Butler:

           We have had numerous requests, both written and oral, for information
       concerning the p,resent ~tatua of the Texas lawr concerntng abortion following
       the decisions by the United States Supreme Court in Roe v. Wade, 410 U.S.
113, 35 L. Ed. 2d 147, 93 S. Ct. 705 (1973) and Doe v. Bolton, 410 U.S. 179,
       35 L. Ed. 2d 201, 93 5. Ct, 739 (1973).  Specifically you have asked us what
       Articles of the present Penal Code, relating to abortion, are now valid
       and enforceable.   Further, since Roe v. Wade declared tha Texas rtatutee
       unconstitutional, you ask: “[W]hat guidelines and standards should now be
       used in reference to ‘abortions’ in this State? ”

                            STATUS OF TEXAS LAW

          The Texas laws against abortion were f-d         in Chapter 9 of the Penal
       Code, Articles 1191 to 1196. which were:

                  Article 1191. ‘Et any person shall designedly
              administer to a pregnant woman or knowingly
              procure to be adminirtered with her consent any
              drug or medicine, or shall uee towardr    her any
              violence or means whatever externally or internally
              applied, and thereby procure an abortion, he shall
              be confined in the penitentiary not lerr than two




                                          p. 1723
.     .


    Page 2     (H-369)




             nor more than five yearrr; if it be done without her
             consent, the punishment ahall be doubled.      By
             ‘abortion’ icl meant that the life of the fetus or
             embryo shall be destroyed in the woman’e womb
             or that a premature birth thereof be caured.


                 Article 1192. Whoever furnirhed the mean, for
             procuring an abortion knowing the purpore intended
             i6 guilty as an accomplice.


                 Article 1193. If the meane used shall fail to
             produce an abortion. the offendar ir neverthelerr
             guilty of an attempt to procure abortion, provided
             it be rhown that each means were calculated to
             produce that result, and rhall be fined not leer
             t&an one hundred nor more than one thourand
             dollars.



                 Article 1194. If the death of the mother is occarioned
             by an abortion ko produced or by an attempt to effect
             the eame it ia murder.


                 Article 1195. Whoever shall during parturition of
             the mother destroy the vitality or life in a child
             in a state of being born and before actual birth,
             which child would otherwise have been born alive,
             rhall be confined in the penitentiary for life or
             for not leas thz+nfive yearr.




                                         p. 1724
Page 3      W-369)




              Article 1196. Nothing in this chapter applien to
          an abortion procured or attempted by medical advice
          for the purpose of saving the life of the mother.

      All of these, with the exception of Article    1195, were under attack in
Roe     v. Wade (410 U.S. at 117).

     The holding in Roe v. Wade was that Article 1196, excepting from
criminality only a lifesaving procedure on behalf of the mother without
regard to thenstate of pregnancy and without recognition of other involved
interests, violated the Due Process Clause of the Fourteenth Amendment.
The Court further condlrrded that, because Article 1196 was unconstitntional,
the other abortion otatutes of Texas also fell.  “The exception of Art. 1196
~cannotbe stricken separately, for then the State is left with a statute pro-
scribing all abortion, procedures no matter how medically urgent the’case. ”
 (410 U.S. at 166)

    Article ll95, prerantly.Art.       4512. 5, V. T. C.S.,    is laft unaffected.
However,.:Art.    4512.5 is not, in truth, an abortion statute. The elements
of the offense there described require that the child, ,“be in a state’.‘,
of being born I’;” !‘that the ‘hidher   was in..&6 ..atit.of :givi@:birth :&a
live child”, Hardin                 106 S.W. 352 (Tex.Crim.,      1907) holding that
the ingredients of the statute were somewhat different from those of the
abortion statute.

      Article4512. 5 is not,repealed by the 1973 Penal Code (Acts 1973, 63rd
Leg.,   ch. 399,  p. 996e, Section 3).  Therefore, it continues as a prohibition
of a crime of ita very precise definition.

    The 1973 Penal Code (Acts 1973, 634 Leg., ch. 399, p. 883, Ssdtion 1)
contains no specific prohibition of abortion. It does, in Chapter 19, define
various types of criminal homicide, but each of them in made to involve the
death of an “individual” defined in Section 1.07(a)(n)  to be a “human being
who has been born and is alive”.     This statute has not yet been construed
but we doubt that the .courtr will conetrue its provisions to appIy to an unborn
fetus. Doe v. Israel, 482 F.2d 156 (1st Cir. 1973), cert. denied, 42 U.S. L. W.
3627 (U.S. May 14, 1974); Doe v. Israel, 358 F. Supp. 1193 (D.R. I. 1973);
Rogers v. Danforth, Civil Action No. 18360-2 (W.D. MO. May 18, 1973) (3
judge ct. ) aff?d. mom., 414 U.S. 1035, 42 U.S. L. W. 3305 (Nov. 20, ‘19731.

   Therefore, there presently are no effective          statutes of the State of
Texas against abortion, per se.


                                        p. 1725
Page 4 (H-369)




   TYPES OF REGULATIONS         PERMITTED     UNDER SUPREME COURT,
                                 OPINION

   In Roe v. Wade,   supra, the majority opinion concluded with this
eummary:

       1. A state criminal abortion statute of the current
       Texas type, that excepts from criminality only a
      -life saving procedure on behalf of the mother, with-
       out regard to pregnancy stage and without recog-
       nition of the other interests involved, is violative
       of the Due Process Clause of the Fourteenth Amend-
       ment.

       (a) For the stage prior to approximately the end
       of the first trimester, the abortion decision and its
       effectuation must be left to the medical judgment
       of the pregnant woman’s attending physician.

       (b) For the stage subsequent to approximately the
       end of the first trimeater, the State, in promoting
       its interest in the health of the mother, may, if
       it chooses, regulate the abortion procedure in ways
       that are reasonably related to maternal health.

       (c) For the &age subsequent to viability the State,
       in promoting its interest,in the potentiality of
       human life, may, if it chooser, regulate, and even
       proscribe,  abortion except where it is necessary
       in appropriate medical judgment, for the preoer-
       vation of the life or health of the mother.

       2. The ntate may define the term ‘physician’, ar
       it has been employed in the preceding numbered para-
       graphs of this Part XI of this opinion, to mean only
       a physician currently licensed by the State, ad may
       proscribe any abortion by a person who is not a
       physician as so defined. (410 U.S. at 164, 165)




                                  p. 1726
Page 5    (H-369)




     On the same day that Roe v. Wade was decided, the Supreme Court of
the United States also decided Doe v. Bolton, supra, involving Georgia’s
statute regulating the performance of abortions.   The Gain thrust of the
opinion in Doe v. Bolton is that a state may not impose upon abortion
burdensome regulations bearing little relationship to the purposes of the act.
Thus, in holding unconstitutional a requirement that abortions be performed
only in hospitals accredited by the Joint Commission on Accreditation of,
Hospitals, the.Court said: “It is a requirement that simply is not baaed on
differences that.are reanonably related to the purposes of the Act in which
it is found . . . . ” (410 U.S. at 194)

    The following discussion indicates what ,we believe to be some of the
restrictions which presently exist upon the performance of abortion or
which may be imposed by proper statutory enactment.

   I.    Requirement that AbortionBe   Performed   by a Licensed Physician

   Justice Douglas,   in his concurring   opinion in Roe v. Wade,   said:

             There is no doubt that the State may require
         abortions to be performed by qualified medical
         personnel.   The legitimate.objective of preoervlng
         the mother’s health clearly supports such laws,
         Their impact upon the woman’s privacy i8 minimal..
         (410 U.S. at 216)

    Since Roe v. Wade and Doe v. Bolton, convictions have been upheld for
the performance of abortions by persons not licensed to practice medicine.
Mav v. State of Arkansas, 492 S.W.2d 888 (Ark. 1973) ceit. denied, 414 U.S.
1024 (1973); Suears v. State of Mississi~~i, 278 So. 2d 443 (Mins. 1973);
People v. Bricker, 208 N.W.2d 172 (Mich. 1973); State v. Ingel, 308 A.2d
223 (My.Spec.App.    1973); State v. Haren, 307 A.2d 644 (N. J. Super. Ct.,
L. Div. 1973). See Justice Douglas’.comments    on the denial of certiorari in
Cheanev v. Indiana,410 U.S. 911 (1973). Compare, State of New Mexico v.
Strance, 506 P.2d 1217 (N. M. 1973); People v. Frey, 294 N.E.2d 257 (Ill.
1973); State v. Hultgren, 204 N.W.2d 197 (Minn. 1973).




                                   p. 1727
Page 6    (H-369)




    Article 4510, Vernon’s Texas Civil Statutes, defines ‘those who are    ,,
regarded as practicing medicine within this state. Art. 4501a, V. T. C. S.
defines ‘practicing medicine” in a similar manner as follows:

            Any person shall be regarded as practicing
         medicine within the meaning of this Chapter:

             1. Who shall publicly profess to be a physician
         or sur,geon and shall diagnose, treat or offer to
         treat any disease or disorder, mental or physical,
         or any physical deformity 0) injury, by any system
         or method, or to effect cures thereof.

           2. Who shall diagnose, treat or offer to treat
       any disekse or disorder, mental or physical, or
       any physical deformity or injury, by any system or
     ’ m&hod, oi to effect cures thereof and charge therefor.
       directly or indirectly, money or other compensation;
       . . .

    Practicing medicine without a license is made a misdemeanor punishable
by fine or imprisonment for not more than thirty days. Articles 4498.1 and’
4510b. V. T. C.S.

    Although it has been held t,hat in the delivery of a child a.midwife i,s net,,
engaged i,n the illegal practice of medicine as defined by Art. 4510a, formerly
Art. 714, V. T.P.C.[    Banti v. State, 289 S.W.2d 244 (Tex. Cr. 1956). Attorney
General Opinion WW-1278 (1962); compare Vlassis V. State, 286 S.W.2d 93?
(Tex. Cr., 1956); De Hay v. State, 254 S.W.2d 513 (Tax. Cr. 1952)],we believe
that the performance of an abortion presents a significantly different factual
situation and would constitute a basis for prosecution under Articles 4498.1
and 4510b.

    It is our opinion, therefore, that despite the rulihgs in Roe v, Wade and
Doe v. Bolton and the absence of any newly enacted statute to replace those
declared unconstitutional, the lawful performance of an abortion,~ oth’er *
than one that is self-induced, presently is limited in Texas to those performed
by persons properly licensed to practice medicine.




                                    p. 1728
Page 7    (H-369)




          II. Requirement that Abortion Be Performed     in a
                         Licensed Hospital

    The Georgia statute under consideration in Doe v. Bolton, supra,
:equired that abortions be performed in hospitals accredited by the Joint
Commission on Accreditation of Hospitals.
                                                                     :
    The Court held the requirement unconstitutional because there was no
showing that only such a hospital might meet the legitimate interest0 of
the State in asouring the quality of an abortion during the full term of.
pregnancy.   It said:

              This is not to may that Georgia may not or
         should not, from and after the end of the first
         trimester,    adopt rtandards for licensing all
         facilities where abortion0 may be performed uo
         long as those ltandards are legitimately related
         to the objective the State seeks to accomplirh.
         . . . We feel compelled to agree with appellants
         that the State must show more than it harr in order
         to prove that only the full resources of a licensed
         hospital, rather than those of some other approp-
         riately licensed institution, satisfy these health
         interests.   . . . In so holding we naturally express
         no.opinion on the medical judgment involved in any
         particular case, that is, whether the patient’s
         situation is such that an abortion should be per-
         formed in a hospital rather than in oome other
         facility.  (410 U.S. at 194, 195)

     We interpret this language to mean that. to the extent it to shown that
other no less dangerous procedures may be performed in other appropriate
facilities not ltcensed as hospitals, so, too, during the firat trimertei, an
abortion may be performed in such appropriate facilities.     Hardy v. Vuitch,
473 F.2d 1370 (4th Cit. 1973). art. den., 414 U.S. 824 (1973). We further
interpret the current case law to hold that the State may require all ouch
facilities to meet certain reasonable standards and even be licenredso long
aa those requirements are not made aonlicable solely to those facilities
in which abortions are performed.     Se; Word v. Poelker, 42 U.S. L. W.
2448,(8th Cir. Feb. 20, 1974).




                                     p. 1729
Page 8     (H-369)




     Texas does have a Texas Hospital Licensing Law (Article 4437f,
V. T. C. S. ) which makes it a misdemeanor punishable by fine to
establish or operate a hospital without a license, defining “hospital”
in rather broad terms.    We are of the opinion, therefore. that, while
the State may not require an abortion to be performed solely in a
licensed hospital during the first trimester,   nevertheless, if it is
performed in a facility which comes within the definition of “hospital”
as contained in the Texas Hospital Licens,ing Law, the facility will be
subject to the same regulation to which other hospital6 are subjected.
It would appear then that further regulation in this area, insofar as
the first trimester is concerned, will have to be by statute applicable
to facilities generally and not just those performing abortions.     Word
v. Poelker, supra. But see Friendship Medidal Center v. ChicaT
Board of Health, 367 F. Supp, 594 (N. D. Ill. 1973).

    After the first trimester?  the State may adopt regulation8 aimed
specifically at facilities in which abortion6 may be performed.    The
Court, in Doe v. Bolton, said:

              This is not to say that Georgia may not or
         rhould not, from and after the end of the first
         trimester,   adopt standards for licensing all
         facilities where abortion6 may be performed so
         long as those standards are legitimately rela-
         ted to the objective the State seeks to accomplish.
         . . . (410 U.S. at 194, 195)

Also see Word v. Poelker,     supra.

     In Roe v. Wade, referring to permissible state action after the
first trimester,   the Court listed as areas of permissible regulation
the facility in which an abortion was to be performed, “that is,
whether it must be a hospital or may be a clinic or some other place
of less-than-hospital   status; as to the licensing of the facility; and the
like. ” (410 U.S. at 163).




                                       p. 1730
Page 9   (H-369)




               III.   May Committee    Approval Be Reauired

    The Georgia statute construed in Bolton required approval of the
abortion in advance by a committee of the medical ltaff of the hospital
in which it wae to be performed.   The Court’ha);d that a woman has a
right to receive medical care in accordance with the judgmat of a
lickneed phyeician and the phyeician hae a right to adminirter ruch
care unobetnxted by the imposition of euch overview.

             IV.   Whether Concurrence of Other Physician8 May
                             Be Required

    The Georgia statute construed in BB       required that the judgment of
the patient’s physician be “reduced to writing and concurred in by at leaat
two other physician8 duly licensed to practice medicine and surgery . . . ”
(410 U.S. at 203).   This too, was held unconlrtitutional by the Chart on the
groundi that the judgment of the attending phyeician that abortion wan
necessary was rufficient. A similar rcc@irement has been held unconsti-
tutional a? discriminating against the poor. Doe v. Rampton, 366 F. Supp.
189 (D. Utah, 1973).

    V.   May a Hospital Refuse To Permit the Performance      of an Abortion

    In Doe v. Bolton, the rtatute rpecifically provided that nothi~ngin it should
require a hospital to admit a patient for the purpoeee of an abortion.   Without
dircuesing the constitutionality of that. etatute, the Supreme Court cited it as
protection to the hoepital rendering apprqval by a hospital committee unnecee-
sary.

    The right of a horpital to deny uee of itr facilities for an abortion was
directly preeented in Doe v. Bellin Memorial Hoepital, 479 F.2d 756 (7th
Cir. 1973). The plaintiff“ attending phyrician, who had determined that, in
hie medical judgment, the .abortion wa8 proper, wae a member of the staff
of tbe horpital. However, the hoepital had rulea strictly limiting the cir-
cumstancer under which an abortion might be performed, not including the
circumetancee of this cane.




                                      p. 1731
Page 10   (H-369)




    The hospital was regulated by the state and had received Federal funde.
Citing Roe v. Wade and Doe v. Bolton, the court. said:

           The rationale of those cases is, however,
       inapplicable to private institutions.    There is no
       constitutional objection to the deciclion by a purely
       private hospital that it will not permit its facilitier
       to be used for the performance of abortions.       We
       think it is also clear that if a state ir completely
       neutral on the question whether private hospitals
       ahall perform abortions. the rtate may expressly
       authorize such hoapitale to anewer that question
       for’themselves.     (479 F. 2d at 759-760).

    The court found nothing in the receipt by the horpital of Federal funds
to require any different conclusion.     The Congrerr of the United States in
June of 1973 adopted an amendment to the Developmentrl~.Suivicer ~a’&3
Ekcilitierr Conrrtruction Act (42 U.S. C., Sec. 3008-7) to provide that
receipt of federal funde doea not authoriae a court or other peraoti to reb
quire individuals or hospitals to perform abortiona.

    In Allen v. Sisters of St. Josephs, 361 F. Supp. 1212 (N.D. Tex., 1973),
the court held that a pri+ate hoepita receiving Hill-Burton and welfare
funds W(LBnot acting under color of law and waB not required to perform
sterilizatione or abortions by 42 U.S. C., Sec. 1983. Since this case was
subsequent to Rod v. Wade, it impliedly indicates that there was no state
action involved; therefore the hospital wae under no conrtitutional com-
pulsion to provide the requested services,

    Hathaway v. Worchester Citv Horrnital, 475 F.2d 701 (lat Cir., 1973)
involved a decision an to whether or not the hospital could be compelled to
allow ita ,facilitiee,to be uned for the performance of a sterilization.  How-
ever, we believe ita rationale and rearoning io equally applicable to the
performance      of an abortion.  The honpital war a municipal horpital estab-
lirhed under state law for the purporre of short term’ hoopitaliaation. .




                                     p. 1732
.     .


    Page 11    (H-369)




          The court there stated:

             . . . [I]t seems clear, after -Roe and%       that
             a fundamental intereet ie involved, requiring a
             compelling rationale to justify permitting eome
             hospital surgical procedures and banning another
             involving no greater risk or demand on staff and
             facilities.   While Roe and Doe dealt with a woman’8
             decision whether or not to terminate a particular
             pregnancy, a decision to terminate the possibility
             of any future pregnancy would seem to embrace
             all of the factors deemed important by ~theCourt
             in -Roe in finding a fundamental interest, 410 U.S.
             at 155, 93 S. Ct. 705, but in magnified form, par-
             ticularly so in thie caee given the demonstrated
             danger to appellant’s life and the eight existing
             children.    (475 F. 2d at 705)

        The Court heId that in the abeence of ,outright prohiBition of other
    surgical procedures of equal risk the hoepltal’s unique ban on sterilization
    violated the Equal Protection Clauee of the Fourteenth Amendment,

        The Court was careful to say that it wae not requiring maintenance of
    the hospital or retention of it8 present eiae, staff, ‘or facilities’.  IThe
    hospital was not required to perform all kinds of surgical procedures.
    It however was constitutionally required to afford the same treatment
    and medical care to pereons undergoing medically indistinguishable
    surgical procedures.     The epecific question of abortions in public hos- ’
    pitals was considered in Nyber g v. Ci ty of Virginia,     361.F.Suppr 932
    (D. Minn. 1973). wherein the court, following            ay, supra, held
    that the hospital could not prohihit a phyeician on ite rtaff from using the
    hoepital’e focilitiee for the performance of abortiona.     In addition, a
    statute giving all hoepitale permission’to   refuee. to perform abortions
    has been held unconetitutional by a three judge court. Doe v. Rampton,
    eupra.

        The available authoritiee then hold that private hoepitale’ may decline
    to permit the performance of abortions within their facilities, but that
    public horpitale may only prohibit performsnce of abortions if other
    similar procedures are likewiee prohibited, that is to say abortions may
    not be singled out. On the other hand, if the hospital specializes in one
    type of treatment only then it may refuse to perform abortion*.


                                        p. 1733
.

    Page 12 (H-369)




                      VI.   May a Physician Refuse ToPerform
                                   an Abortion

       In Doe v. Bolton, the Court said:

              . . . [A] physician or any other employee has
              the right to refrain, for moral or religious
              reasons from participating in the abortion pro-
              cedure . . . (410 U.S. at 197, 198)

        In Texas the relationship of a physician and his patient is contractual
    and wholly voluntary. A physician is under no legal obligation to practice
    his profession or to render services to any particular perron.    Childs v.
    Weie. 440 S.W.2d 104 (Tex. Civ.App.,   Dallas, 1969, no writ).

        It has been held further that a physician practicing in a public hospital
    nevertheless retains his identity and cannot permit the institution free use
    of his services as if he were an employee.     Attorney General Opinion
    M-912 (1971); Attorney General Opinion WW-278 (1957).

       VII.    Rights, if any. of Father of the Child and Parents   of a
                                Pregnant Minor

        In a footnote to its principle opinion in koe v. Wade (410 I?;$,   at ‘16.5)
    the Supreme Court states:

                  Neither in this opinion nor in Doe v. Bolton . . .
              do~we discuss the father’s rights, if any exist in the
              conetitutimal context, in the abortion decision.   No
              paternal right has been asserted in either of the cases,
              and the Texas and the Georgia statutes on their face ’
              take no cogniaance of the father. We are aware that
              some statutes recogniee the father under certain cir-
              cumstances . . . We need not now decide whether
              provisions of this hind are constitutional.

        In at l&ant four poet Roe decisions the question has been considered.    1.n
    Doe v. Bellin Memorial Gnital,       supra, it was urged that the care should
    not be decided because of the failure of the plaintiffs to join the putative
    father as a party. The court held he was not a necessary party stating that.




                                         p. 1734
.     .

    Page 13   (H-369)




    it could find nothing in prior decisions of the Supreme Court to suggest
    that the right of the woman to make the abortion decision was conditioned
    on the consent of the putative father.

        Similarly, in Jones v. Smith, 278 So. 2d 339 (Fla. App., 1973). cert.
    denied, 94 S. Ct. 1486 (1974),: it was the putative father who brought the
    action to restrain the mother of his unborn child from obtaining Bn
    abortion.   The court held that the decision to terminate a pregnancy
    was a personal decision to be made by the mother and her attending
    physician and that the putative father had no part in it.

        Statutes which required permission of the father and of the parents of
    a pregnant minor have been held unconstitutional by two three judge courts,
    in Doe v. Ramoton, supra. and Coe v. Gerstein, 42 U.S. L. W. 3662 (S.D.
    Fla. August 14, 1973), as impermissible    restrictions upon the mother’s
    right of privacy as exercised in her decision concerning an abortion.

        In the absence of further Supreme Court pronouncement it is impossible
    to state categorically that legislation giving the putative father a guaranteed
    voice in the abortion decision would be unconstitutional but it is clear from
    the available authorities that such legislation would be subject to severe
    constitutional question.

                             PROPOSED LEGISLATION          *

        Sponsors of pr,oposed legislation in the next regular session of the
    Legislature should be guided by the priizi#& discussed herein, together
    wttb such additional case authority as becomes available hereafter.     We
    recogniae that the United States Supreme Court has not dealt with all of
    the possible legal questions which can arise from specific legislative
    proposale.   Further, we know that in all probability, in the not t-distant
    future, there will be additional legal guidance available to us dealing with
    some of the areas in which legislative interest has been expressed.




                                       p. 1735
:

    ‘Page 14   (H-369)



        Therefore, we have considered it to be the better course of action
    for this office to issue letters advisory dealing with ‘specific legislative
    proposals in the abortion areas at a time following the convening of the
    64th Legislature.     Meanwhile, copies of this opinion are being for-
    warded to Honorable 0. H. “Ike” Harris and Honorable Bob Hendricks,
    Chairman, respectively,     of the Senate Committee on Jurirprudence
    and the House Committee on Criminal Jurisprudence. for their general
    guidance in connection with the drafting of any proposed legislation by
    their respective committees or their members.

                                 SUMMARY


                 1. Articles 1191, 1192, ll93, 1194 and 1196, Texas ’
            Penal Code, have been held unconstitutional and are
            no longer of any effect.   Article 1195 is still a valid
            statute but applies only to those eituatione in which
            the victim is in the process of being born.     There-
            fore, there are now no laws in this State regulating
            abortion, per se.


                2. During the first trimester of a woman’s
            pregnancy the decision of whether or not an abortion.
            is to be performed is a decision to be made by the
            pregnant woman and her physician.      Existing statutes
            concerning the practice of medicine limit to liceared
            physicians those who may perform an abortion.       To
            the extent that, even during the first trimester,  an
            abortion is performed in an institution qualifying as
            a hospital under the Texas Hospital Licensing Act,
           .the state may regulate its facilities and eervicee. The
            state may require any facilities ured during such
            period to meet reasonable standards and be licensed
            so long as such requirements are not made applicable
            solely to those facilities where abortions are performed.




                                        p, 1736
Page 15   (H-369)




          3. During the e’ecdnd and third trimester of the
      woman’s pregnancy the State may regulate the abortion
      procedure and, during the third trimester, proscribe
      abortion except. where it ir oeceerary for the prerer-
      vation of the life or the heqlth of the mother. The State
      may adopt laws regulating those who may perform
      abortions and the places where they may be performed
      during the eecond land third trlrneetere.

           4. Private physicians may refuse to perform
      abortion.   Private hospitals may refuse to make their
      facilitier available for the performrace of abortions,
      but the state may not restrict abortlone by makipg
      public hoepita facilities unavailable.

           5. Proposed legislation must conform to the guide-
      lines pronounced by the United Stater Supreme Court
      ia Roe v. Wade and related cares.

                                    Very truly your&,     ,




                                     OHN L. HILL
                                            General of Texas

APPJtQVED:




DAVID M. KENDALL,     Chairman
Opinion Committee




                                 p. 1737
     Page 15   (H-369)




               3. During the second and third trimester of the
           woman’s pregnancy the State may regulate the abortion
           procedure and, during the third trimester,     proscribe
           abortion excepts where it ir neceerary   for the preser-
           vation of the life or the health of the mother.   The State
           may adopt laws regulating those who may perform
           abortions and the places where they may be performed
           during the second and third trimesters.

                4. Private physicians may refuse to perform
           abortion. Private hospitals may refuse to make their
           facilities available for the performance of abortions,
           but the state may not rertrict abortions by making
           public hospital facilities unavailable.

               .5. Proposed legislation must conform to the guide-
           lines pronounced by the United States Supreme Court
           in Roe v. Wade and related cases.

                                            Very truly yours,




                                           OHN L. HILL
                                     (4Attorney   General of Texas

     APPROVED:




~f~rf!~                                 -




     DAVID M. KENDALL,      Chairman
     Opinion Committee




                                       p. 1737